      Case 1:20-cv-09206-NRB Document 18 Filed 12/07/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 POLCOM USA, LLC,

                   Plaintiff,

              - against -                                   ORDER

 AFFILIATED FM INSURANCE COMPANY,                   20 Civ. 9206 (NRB)

                Defendant.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Having    reviewed     the   parties’   pre-motion   letters,    dated

November 25, 2020 and December 1, 2020, the Court has determined

that defendant may bring its motion without the necessity of a

pre-motion conference.

     Plaintiff is reminded that if, consistent with Rule 11, it

can assert additional allegations to cure any alleged deficiencies

raised by defendant’s letter, it would be in the best interest of

both the parties and the Court for plaintiff to assert them now,

before briefing on the proposed motions. Plaintiff is thus granted

leave to file an amended complaint within two weeks of this Order.

At that time, if no amended complaint has been filed, the parties

should confer on a briefing schedule agreeable to both sides, in

which no more than sixty days elapse from the filing of defendant’s

motion to the filing of defendant’s reply.


                                      1
         Case 1:20-cv-09206-NRB Document 18 Filed 12/07/20 Page 2 of 2




             SO ORDERED.

Dated:       New York, New York
             December 7, 2020

                                                                     _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
